Per Curiam:
The plaintiff in error complains of the court’s answer to its sixth point, which is as follows: “That aside from the testimony of John Boehm, no evidence in this case would justify a verdict in favor of the plaintiff; and if they find his testimony to be untrue, the verdict should be for the defendant.” The-court answered that this would be true if the jury found no other-evidence of the defendant’s negligence. This answer was correct; for, on examination, we find that, other than that of Boehm, there was an abundance of evidence, of the driver’a negligence.
The judgment is affirmed.